200 F.2d 700
R. E. OLSEN et al., Appellantsv.POTLATCH FORESTS, Inc., et al., Appellees.
No. 13155.
United States Court of Appeals Ninth Circuit.
Jan. 6, 1953.

William S. Hawkins and E. L. Miller, Coeur d'Alene, Idaho, for appellants.
Clarence J. Young and Frank C. McColloch, Portland, Or., Elder, Elder & Smith, R. N. Elder, Coeur d'Alene, Idaho, William A. Babcock, Jr., Portland, Or., for appellees.
Before MATHEWS, HEALY and POPE, Circuit Judges.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion Potlatch Forests, Inc., v. International Woodworkers of America, D.C. Idaho, 108 F.Supp. 906, the judgment of the District Court is affirmed.